

116 HR 1444 IH: Forest Recovery Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1444IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Carter of Georgia (for himself, Mr. Austin Scott of Georgia, Ms. Pingree, Mr. Hice of Georgia, Mr. Marshall, Mr. Cartwright, Mr. Westerman, Mr. Babin, Mr. Tipton, Mr. Dunn, Mr. Kelly of Mississippi, and Mr. Guest) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a special rule for certain casualty losses of
			 uncut timber.
	
 1.Short titleThis Act may be cited as the Forest Recovery Act. 2.Casualty losses of uncut timber (a)In generalSection 165(b) of the Internal Revenue Code of 1986 is amended—
 (1)by striking For purposes of subsection (a) and inserting the following:  (1)In generalFor purposes of subsection (a), and
 (2)by adding at the end the following new paragraph:  (2)Special rule for casualty loss of uncut timber (A)In generalIn the case of the loss of any uncut timber from fire, storm, or other casualty, or from theft, the basis for determining the amount of the deduction for such loss (as otherwise determined under paragraph (1)) shall not be less than the excess of—
 (i)the fair market value of such uncut timber determined immediately before such loss was sustained, over
 (ii)the salvage value of such timber. (B)Exclusion of timber not held for saleSubparagraph (A) shall not apply to any timber unless such timber is held for the purpose of being cut and sold.
 (C)Inclusion of pre-merchantable timberFor purposes of this paragraph, the term uncut timber shall not fail to include pre-merchantable timber. (D)Reforestation requirementSubparagraph (A) shall not apply unless the uncut timber subject to the loss is reforested (with hardwoods, softwoods, or any combination thereof) by planting, seeding, or appropriate site preparation, not later than the close of the 5-year period beginning on the date of such loss..
 (b)Exception to repeal of personal casualty lossesSection 165(h)(5)(A) is amended by inserting or a loss of uncut timber (within the meaning of subsection (b)(2)) to which subsection (b)(2)(A) applies after Federally declared disaster (as defined in subsection (i)(5)).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			